        Case 1:21-cv-01223-HBK Document 7 Filed 08/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CODY DIJKSTRA,                                     Case No. 1:21-cv-01223-HBK
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY
                                                         PLAINTIFF’S MOTION TO PROCEED IN
13           v.                                          FORMA PAUPERIS SHOULD NOT BE
                                                         DENIED
14    CAMPOS, et al.,
                                                         (Doc. No. 2)
15                       Defendants.
                                                         FOURTEEN-DAY DEADLINE
16

17

18          Plaintiff Cody Dijkstra, a prisoner, initiated this action by filing a pro se civil rights

19   complaint pursuant to 42 U.S.C. § 1983 on August 12, 2021. (Doc. No. 1). Plaintiff

20   accompanied the filing of his complaint with an application to proceed in forma pauperis (“IFP”).

21   (Doc. No. 2).

22          The certified trust account submitted by the California Department of Corrections and

23   Rehabilitation in support of Plaintiff’s IFP application reflects a balance of $1,110.21 as of

24   August 16, 2021. (Doc. No. 6). This amount well exceeds the $402.00 filing fee for this action.

25   Plaintiff is therefore ordered to show cause why he meets the indigence requirement for eligibility

26   to proceed IFP.

27          Proceeding IFP is “a matter of privilege and not right.” Franklin v. Murphy, 745 F.2d

28   1221, 1231 (9th Cir. 1984) (abrogated on different grounds). While IFP applicants need not be
        Case 1:21-cv-01223-HBK Document 7 Filed 08/23/21 Page 2 of 2


 1   “destitute” a showing of indigence is required. Adkins v. E.I. DuPont de Nemours & Co., 335

 2   U.S. 331, 339–40 (1948). Plaintiff must allege indigence “with some particularity, definiteness

 3   and certainty” before IFP can be granted. United States v. McQuade, 647 F.2d 938, 940 (9th Cir.

 4   1981).

 5            Plaintiff appears to have adequate funds to pay the filing fee for this action in full. While

 6   a balance of $1,110.21 appears modest at first blush it is sizeable considering Plaintiff does not

 7   incur expenses in prison for necessities such as sustenance, housing and medical care. Plaintiff

 8   therefore is ordered to show cause why he cannot afford to pay the filing fee and is entitled to

 9   proceed IFP. Failure to respond will result in a recommendation that this action be dismissed for

10   failure to obey a court order.

11            Accordingly, it is ORDERED:

12            Within fourteen days from receipt of this Order, Plaintiff shall either: (1) withdraw his

13   motion to proceed in forma pauperis and direct CDCR to pay the $402.00 filing fee; or (2) show

14   cause why he meets the indigence requirement to proceed in forma pauperis.

15

16
     Dated:      August 20, 2021
17                                                       HELENA M. BARCH-KUCHTA
                                                         UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                         2
